Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THIS NOTE HAS BEEN SOLD IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

OMAGINE, INC.

 

Promissory Note

 

No. Omagine-PN5 Original Principal Amount: $400,000

 

FOR VALUE RECEIVED, Omagine, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”), hereby promises to pay to the
order of YA II PN, Ltd. or its registered assigns (the “Holder”) (i) the
outstanding portion of the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to scheduled payment,
redemption or otherwise, the “Principal”) when due, whether a regularly
scheduled principal payment or upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and (ii) to pay interest (“Interest”) on any outstanding Principal at
the applicable Interest Rate (as defined below) from the date defined in Section
17 hereof as the Issuance Date (the “Issuance Date”) until the same is paid,
whether a regularly scheduled interest payment or upon the Maturity Date or
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) pursuant to the terms of this Promissory Note (the “Note”).

 

This Note is being issued pursuant to that certain Note Purchase Agreement dated
as of June ___, 2016 (the “Note Purchase Agreement“) between the Company and the
Holder.

 

Certain capitalized terms used herein but otherwise not defined herein are
defined in Section 17 or in the Note Purchase Agreement.

  

(1)          GENERAL TERMS

 

(a)          Advance of Original Principal Amount. In consideration for the
issuance of this Note on the Issuance Date by the Company, the Holder shall
advance and make available to the Company on the Issuance Date the Original
Principal Amount by wire transfer of immediately available funds to the account
indicated by the Company on Schedule I attached hereto in accordance with the
Note Purchase Agreement.

 



 

 

 

(b)          Maturity Date. All amounts owed under this Note shall be due and
payable on June 15, 2017 (the “Maturity Date”). On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all then
outstanding Principal and accrued and unpaid Interest.

 

(c)          Payments. Payments to be made under this Note must be paid by wire
transfer of immediately available funds to the account listed on Schedule II
hereto (or to any other account specified by the Holder to the Company by notice
given in accordance with Section 7 hereof). On each of the Installment Dates,
the Company shall pay to the Holder an amount equal to the relevant Installment
Amount due on such Installment Date as listed on Schedule III hereto.

 

(d)          Interest. Interest shall accrue on the outstanding Principal
balance hereof at a rate equal to 10% per annum (“Interest Rate”). Interest
shall be calculated on the basis of a 365-day year and the actual number of days
elapsed, to the extent permitted by applicable law.

 

(2)          NO PREPAYMENT PENALTY. The Company may prepay all or any part of
the balance outstanding hereunder at any time without penalty.

 

(3)          REPRESENTATIONS AND WARRANTIES. The Company hereby represents and
warrants to the Investor that the following are true and correct as of the date
hereof:

 

(a)          (i) The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Note and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Note and any related agreements by the Company and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Note and any related agreements have been duly executed
and delivered by the Company, (iv) this Note and any related agreements,
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(b)          The execution, delivery and performance by the Company of its
obligations under this Note will not (i) result in a violation of the Company’s
Articles of Incorporation or By-laws or any certificate of designation of any
outstanding series of preferred stock of the Company or (ii) conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market on which the Common Stock is quoted)
applicable to the Company or any of its subsidiaries or by which any material
property or asset of the Company is bound or affected and which would cause a
Material Adverse Effect.

 

 2 

 

 

(4)          EVENTS OF DEFAULT.

 

(a)          An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body) shall have occurred and be continuing:

 

(i)          the Company’s failure to pay to the Holder any amount of Principal,
Interest or other amounts when and as due and payable under this Note;

 

(ii)         the Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences, or there shall be commenced against the Company or any subsidiary of
the Company, any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or any subsidiary of the Company, in each case which remains
un-dismissed for a period of 61 days; or the Company or any subsidiary of the
Company is adjudicated insolvent or bankrupt pursuant to a final, non-appealable
order; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any subsidiary of the Company suffers
any appointment of any custodian, private or court appointed receiver or the
like for it or any substantial part of its property which continues
un-discharged or un-stayed for a period of 61 days; or the Company or any
subsidiary of the Company makes a general assignment for the benefit of
creditors; or the Company or any subsidiary of the Company shall admit in
writing that it is unable to pay its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or any corporate or other action is taken by the Company or any
subsidiary of the Company for the purpose of effecting any of the foregoing;

 

(iii)        the Common Stock ceases to be quoted or listed for trading on the
Principal Market and shall not again be quoted or listed for trading on any
Principal Market within five Trading Days of such delisting;

 

(iv)         the Common Stock shall be suspended from trading on the Principal
Market for a period of ten consecutive Trading Days;

 

(v)          the Company is a party to any agreement memorializing (1) the
consummation of any transaction or event (whether by means of a share exchange
or tender offer applicable to the Common Stock, a liquidation, consolidation,
recapitalization, reclassification, combination or merger of the Company or a
sale, lease or other transfer of all or substantially all of the consolidated
assets of the Company) or a series of related transactions or events pursuant to
which all of the outstanding shares of Common Stock are exchanged for, converted
into or constitute solely the right to receive, cash, securities or other
property, (2) a consolidation or merger in which the Company is not the
surviving corporation, or (3) a sale, assignment, transfer, conveyance or other
disposal of all or substantially all of the properties or assets of the Company
to another person or entity (each of (1), (2) and (3) a “Change in Control”)
unless in connection with such Change in Control, all Principal and accrued and
unpaid Interest due under this Note will be paid in full or the Holder consents
to such Change in Control;

 



 3 

 

  

(vi)          the Company shall fail to observe or perform any other material
covenant, agreement or warranty contained in, or otherwise commit any material
breach or default of any provision of this Note, the Standby Equity Distribution
Agreement between the Company and the Holder dated April 22, 2014, as amended
(the “SEDA”), which is not cured within the time prescribed in this Note, or the
SEDA, as applicable, or if not so prescribed, within ten days after notice to
the Company by the Holder of such material failure, breach or default;

 

(vii)         an event of default by the Company under any other material
obligation, instrument, note or agreement for borrowed money occurring after the
Issuance Date of this Note and continuing beyond any applicable notice and/or
grace period, and as a result of which the obligations of the Company under such
material obligation, instrument, note or agreement have been accelerated.

 

(5)          REMEDY UPON DEFAULT. During the time that any portion of this Note
is outstanding, if (i) any Event of Default has occurred, the Holder, by notice
in writing to the Company, may at any time and from time to time declare the
full unpaid Principal of this Note or any portion thereof, together with
Interest accrued thereon to be due and payable immediately (the “Accelerated
Amount”) or (ii) any Event of Default specified in Section 4(a)(ii) has
occurred, the unpaid Principal of the Note and the Interest accrued thereon
shall be immediately and automatically due and payable without necessity of
further action. In addition, for so long as an Event of Default has occurred and
remains uncured, the Company shall pay default interest at the rate of 15% per
annum until the applicable Event of Default is cured. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

(6)          REISSUANCE OF THIS NOTE. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal which Note (i) shall be of like tenor with this Note, (ii)
shall represent, as indicated on the face of such new Note, the Principal
remaining outstanding (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest from the Issuance Date.

 

 4 

 

 

(7)          NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail (provided that the
electronic mail transmission is not returned in error or the sender is not
otherwise notified of any error in transmission); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company, to: Omagine, Inc.  

136 Madison Avenue

Suite 550

New York, NY 10016

      Attention:  Chief Executive Officer   Telephone:  (212) 563-4141  

Email: Charles.Kuczynski@omagine.com

Email:  Frank.Drohan@omagine.com

    With a copy to: Sichenzia Ross Friedman Ference LLP   61 Broadway   New
York, New York 10006   Attention: Michael Ference   Telephone: (212) 930-9700  
Email: MFerence@srff.com

 

If to the Holder: YA II PN, Ltd.   1012 Springfield Avenue   Mountainside,
NJ 07092   Attention: Mark Angelo  

Telephone: (201) 985-8300

Email:  MAngelo@yorkvilleadvisors.com

    With a copy to: David Gonzalez, Esq.   1012 Springfield Avenue  
Mountainside, NJ  07092   Telephone: (201) 985-8300  
Email: dgonzalez@yorkvilleadvisors.com



 

or at such other address and/or electronic mail address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party three Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, or (ii) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, or receipt from a nationally recognized overnight delivery service in
accordance with clause (i) or (ii) above, respectively.

 

(8)          No provision of this Note shall alter or impair the obligations of
the Company, which are absolute and unconditional, to pay the Principal of or
Interest (if any) on, this Note at the time, place, and rate, and in the
currency, herein prescribed. This Note is a direct obligation of the Company. As
long as this Note is outstanding, the Company shall not and shall cause its
subsidiaries not to, without the consent of the Holder, (i) amend its articles
of incorporation, bylaws or other charter documents so as to adversely affect
any rights of the Holder under this Note; or (ii) enter into any agreement with
respect to any of the foregoing.

 

 5 

 

 

(9)          This Note shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company.

 

(10)         This Note shall be governed by and interpreted in accordance with
the laws of the State of New York, without regard to the principles of conflict
of laws. Each of the parties consents to the jurisdiction of the state courts of
the State of New York and the U.S. District Court for the District of New York
sitting in Manhattan, in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.

 

(11)         If an Event of Default has occurred, then the Company shall
reimburse the Holder promptly for all out-of-pocket fees, costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses incurred
by the Holder in any action in connection with this Note, including, without
limitation, those incurred: (i) during any workout, attempted workout, and/or in
connection with the rendering of legal advice as to the Holder’s rights,
remedies and obligations, (ii) collecting any sums which become due to the
Holder in accordance with the terms of this Note, (iii) defending or prosecuting
any proceeding or any counterclaim to any proceeding or appeal; or (iv) the
protection, preservation or enforcement of any rights or remedies of the Holder.

 

(12)         Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

(13)         If any provision of this Note is invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
Interest or other amount deemed Interest due hereunder shall violate applicable
laws governing usury, the applicable rate of Interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
Principal of or Interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Company (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law had been enacted.

 

 6 

 

 

(14)         Whenever any payment or other obligation hereunder shall be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 

(15)         Assignment of this Note by the Company shall be prohibited without
the prior written consent of the Holder. The Holder shall be entitled to assign,
sell, transfer, negotiate or otherwise make any disposition of this Note in
whole or in part to any person or entity without the prior written consent of
the Company.

 

(16)         THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’
ACCEPTANCE OF THE NOTE PURCHASE AGREEMENT AND THIS NOTE.

 

(17)         CERTAIN DEFINITIONS For purposes of this Note, the following terms
shall have the following meanings:

 

(a)           “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the United States are authorized or required by law or
other government action to close.

 

(b)          “Installment Amount” means the principal and interest payment due
on an Installment Date as set forth on Schedule III hereto.

 

(c)          “Installment Date” means each date on which Installment Amounts are
due to be paid in accordance with Schedule III hereto.

 

(d)          “Issuance Date” means the Closing Date (as that term is defined in
the Note Purchase Agreement).

 

[Signature Page Follows]

 



 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of June 22, 2016.



 

 

COMPANY:

       

OMAGINE, INC.

        By: /s/ Charles P. Kuczynski     Charles P. Kuczynski     Vice-President
& Secretary

 



 

 



 

Schedule I

(Company Account Information)

 



Omagine, Inc. - (Confidential)

 



 

 

 

Schedule II

(Holder Account Information)

 



YA II PN, LTD. - Confidential

 



 

 

 

Schedule III

Repayment Schedule

 

Interest   10% Initial Principal  $400,000.00  Start Date   2-Jun-16 

 

Installment Date 

Principal Payments



  

Interest Payments



  

Installment Amount



  22-Jun-16  0.00   0.00   0.00  15-Jul-16   40,000.00    2,520.55    42,520.55 
15-Aug-16   40,000.00    3,057.53    43,057.53  15-Sep-16   35,000.00  
 2,717.81    37,717.81  15-Oct-16   35,000.00    2,342.47    37,342.47 
15-Nov-16   35,000.00    2,123.29    37,123.29  15-Dec-16   25,000.00  
 1,767.12    26,767.12  15-Jan-17   25,000.00    1,613.70    26,613.70 
15-Feb-17   25,000.00    1,401.37    26,401.37  15-Mar-17   35,000.00  
 1,073.97    36,073.97  15-Apr-17   35,000.00    891.78    35,891.78  15-May-17 
 35,000.00    575.34    35,575.34  15-Jun-17   35,000.00    297.26    35,297.26 
    400,000.00    20,382.19    420,382.19 

 

 

 

 

